PONDER, Justice.
After the appeal in this case was set for hearing, the plaintiff-appellant filed a motion to dismiss the appeal at her costs. The appellee refused to join in the motion to dismiss the appeal and on hearing of the appeal is asking for the affirmance of the judgment. The appellant is not entitled to have the appeal dismissed in the absence of the consent of the appellee. Louisiana Code of Practice, Articles 594, 595 and 901.
We have reviewed the record in this case and have arrived at the conclusion that the judgment appealed from is correct, and should be affirmed.
For the reasons assigned, the judgment of the lower court is affirmed at appellant’s cost.